Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 51, the prior art of record does not disclose, teach, or fairly suggest, “identifying positional data subsets that are common to both the first and second datasets” and “generating a reference dataset for the detector from the common positional data subsets” in combination with the other limitations of the claim.
Regarding independent claim 62, the prior art of record does not disclose, teach, or fairly suggest, “identify positional data subsets that are common to both the first and second datasets, and generate a mean detector response function (MDRF) for the at least one particle or electromagnetic radiation beam interacts with the at least one particle or electromagnetic radiation detector” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jenkins et al., (WO 2006/007584) discloses locating an isocenter of radiation by the intersection of fan beams within a phantom.  
Hedges et al, (WO 00/57131) teaches calibrating a coordinate system for further location tracking using intersecting fan beams.
Grassmann (6,054,949) teaches using intersecting areas of detection to determine received power or energy.  (See Fig. 4 and 5 regarding overlapping radiation patterns)
Xin Li and Lars R. Furenlid, “Fast Monolithic Detector Calibration Method – a simulation study” appears directed to the same subject matter as the Application under examination, and has a publication date following the effective filing date of this Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884